IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


PHILADELPHIA PROFESSIONAL              : No. 317 EAL 2017
COLLECTIONS, LLC,                      :
                                       :
                    Respondent         : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
                                       :
            v.                         :
                                       :
                                       :
ELAINE MICKMAN,                        :
                                       :
                    Petitioner         :


                                  ORDER



PER CURIAM

      AND NOW, this 27th day of December, 2017, the Petition for Allowance of

Appeal is DENIED.